Judgment was entered
Per Curiam.
We think the court did right in noticing the defects in the report of the re-reviewers, for which it set the report aside. How a draft could be dispensed with where there was a report of a road between the termini, in which there were sixteen or seventeen courses and distances reported, I am not able to see. *177It is true, if an entire vacation had been reported, a draft would then have been unnecessary, for the cogent reason given in the argument for the exceptants, but that was not the case. The report, if it had been confirmed, would have required the action of the supervisors to open the road and keep it in repair. For this reason a draft was indispensable. The Acts of 1886 and of 1867 both require it.
It was not error in the judge to take notice of this omission. No doubt if counsel had desired argument on this point it would have been granted, but no request to that effect appears.
Proceedings affirmed at costs of exceptants.